996 F.2d 1212
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerome STROMAN, Petitioner-Appellant,v.James N. ROLLINS, Warden, Maryland State Penitentiary;Attorney General of the State of Maryland,Respondents-Appellees.
No. 93-6340.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 24, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-91-522-S)
Jerome Stroman, Appellant Pro Se.
Mary Ellen Barbera, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
DISMISSED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Jerome Stroman appeals the district court's order dismissing without prejudice and with leave to amend or refile his 28 U.S.C. § 2254 (1988) petition.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.   Jung v. K & D Mining Co., 356 U.S. 335, 337 (1958).  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We deny a certificate of probable cause to appeal and dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 To the extent that Stroman's appeal was reviewable on the merits, the district court properly dismissed the petition without prejudice for failure to exhaust.   Rose v. Lundy, 455 U.S. 509, 518-19 (1982)